DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed April 12, 2021.
Priority
3. It is acknowledged that this application claims foreign priority of the People’s Republic of China Patent Application  201610160756.1   (filed March 21, 2016 in the People’s Republic of China), filed under 35 U.S.C. 119(a)-(d) and the entire contents of which is being incorporated herein by reference.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
The After Final Consideration Pilot Program Request filed April 12, 2021;
Reviewing and searching the amendments made on April 12, 2021;   
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-5, 13-18 and 22-25 (renumbered to 1-15) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
The final rejections submitted February 12, 2021 was made under 35 U.S.C. § 103 as mainly being unpatentable over 
LuVogt et al.: “USER MODELING FOR PERSONALIZED GENERALIZED CONTENT RECOMMENDATIONS”, (United States Patent Application Publication US 2013/0290339 A1, filed Apr. 27, 2012 and published Oct. 31, 2013, hereafter “LuVogt”), in view of
Wang et al.: "IMAGE-BASED DIGITAL EVIDENCE SYSTEM AND ASSOCIATED", (U.S. Patent Application Publication US 20020082929 A1, filed March 8, 2000 and published June 27, 2002, hereafter "Wang").

In a response, with respect to the above rejections, concerning rejections made to claims 1-6 and 13-26, the Applicant argued, in the Remarks, Arguments, and Amendments filed April 12, 2021, that 
“”in the method of amended claim 1, the first instruction represents an instruction received on the search result page, which skips to the information stream page, and the fourth instruction represents an instruction received on the information stream page, which causes a search box to be displayed, and skips back to the search result page. This manner of skipping between the information to the stream page and the search result page using the first instruction and the fourth instruction provides a 
“”The Office Action relies on para. [0118] of Lu Vogt for teaching the claimed fourth instruction and subsequent method steps. This portion of Lu Vogt describes a method for the user to request fresh, unseen content. The method provides a "gimme" button, which allows the user to request the top 5 unseen content from the content feed. However, the "gimme" button does not cause a search box to be displayed, which is capable of receiving a second query input by the user. Moreover, after executing the "gimme" button, the content feed (i.e., information stream page) remains on the screen - it does not skip to the search result page. In fact, Lu Vogt suggests that the user may select the "gimme" button multiple times to request new content again, thereby remaining on the information stream page. This suggests that this instruction received on the "gimme" button should not skip to a different page, e.g., skip to the search result page. Accordingly, Lu Vogt fails to teach the features of amended claim 1.
Wang fails to make up for this deficiency. Therefore, amended claim 1 is believed to be patentable over the cited references.””.

A further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the amended subject matters, including the combined subject matters from claims 1 and 13-14, the Examiner 
“receiving a first query statement input by a user in a search box, and acquiring candidate query results corresponding to the first query statement;
selecting, from the candidate query results, a preset number of candidate query results as recommended results, and 
displaying the recommended results on a search result page;
rece1vmg a first instruction, and acquiring attribute information of the user,
wherein the first instruction represents an instruction to acquire an information stream triggered by the user according to a preset control method on an operating area of the search result page; 
acquiring information stream results corresponding to the attribute information of the user using the first query statement, and 
skipping from the search result page to an information stream page, so as to display the information stream results on the information stream page;
receiving a fourth instruction on the information stream page, wherein the fourth instruction represents an instruction to click a preset field by the user;
displaying a search box according to the fourth instruction, so as to receive a
second query input by the user; and
acquiring corresponding recommendation results according to the second query input by the user, and 
skipping to the search result page, so as to display the corresponding recommendation results on the search result page”, and in combination with other subject matters recited in the independent claims 1, and 13-14 as a whole is distinctive from prior art.

With respect to the instant application, an update search on prior art in domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, and 13-14. 

Claims (2-5 and 15-18) and (22-25) are directly or indirectly dependent upon the independent claims 1 and 13, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-5, 13-18 and 22-25 (renumbered to 1-15) are allowed.
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
April 16, 2021